Citation Nr: 0723078	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-12 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date earlier than February 25, 
2004, for the grant of service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1964 to 
April 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision, in which the 
RO, inter alia, granted the veteran service connection for 
PTSD and assigned a 30 percent rating, effective February 25, 
2004.  In December 2004, the veteran filed a  notice of 
disagreement (NOD) with the effective date assigned.  The RO 
issued a statement of the case (SOC) in March 2005 and 
assigned a 50 percent rating for the veteran's PTSD, 
effective February 25, 2004.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in April 2005.  The RO continued the denial of the 
claim on appeal (as reflected in June 2006 and December 2006 
supplemental SOCs (SSOCs)) and forwarded this matter to the 
Board for further appellate consideration.

In January 2007, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.  During the hearing, 
the veteran withdrew from appeal the claim for a higher 
rating for service-connected PTSD and the claim for a 
separate rating for service-connected tinnitus in each ear.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  In an unappealed rating action in January 1967, the RO 
denied the veteran's claim for service connection for a 
nervous disability on the basis that nervousness was not 
shown by the evidence of record.  

3.  On February 25, 2004, the RO received the veteran's 
initial claim for service connection for PTSD.

4.  The record contains no statement or communication from 
the veteran or his representative, prior to February 25, 
2004, that constitutes a pending claim for service connection 
for  PTSD 


CONCLUSION OF LAW

The claim for an effective date earlier than February 25, 
2004, for the grant of service connection for PTSD is without 
legal merit.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.151, 3.155, 3.157, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In the present appeal, the March 2005 SOC set forth the 
provisions of 38 C.F.R. § 3.400 and explained the criteria 
governing effective dates for direct service connection.  
Moreover, the veteran and his representative have been 
afforded the opportunity to present evidence and argument 
with respect to the claim for an earlier effective date.  The 
Board finds that these actions are sufficient to satisfy any 
duties to notify and assist owed the veteran.  As will be 
explained below, the claim lacks legal merit; therefore, the 
duties to notify and assist required by the VCAA are not 
applicable to the claim on appeal.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002).

II.  Analysis

Under the applicable criteria, generally, the effective date 
of an award based on, inter alia, an original claim shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a).  

If a claim for service connection is received within a year 
following separation from service, the effective date will be 
the day following separation from service; otherwise, the 
effective date is the date of the claim.  38 U.S.C.A. 
§ 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.151(a).  Any 
communication or action, indicating intent to apply for one 
or more benefits under the laws administered by VA, from a 
claimant, his duly-authorized representative, or some person 
acting as next friend of a claimant who is not sui juris may 
be considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered as filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).

The record reflects that the veteran filed an initial claim 
for service connection for PTSD on February 25, 2004.  
Subsequently, the RO granted service connection for PTSD, 
effective February 25, 2004.  The effective date of the grant 
of service connection for PTSD was based on the date of 
receipt of the veteran's initial claim for this benefit.

The veteran has requested retroactive benefits for the grant 
of service connection for PTSD.  In essence, the veteran 
contends that service connection for PTSD should have an 
effective date no later than November 25, 1966, the date he 
filed his claim for service connection for a nervous 
disability.  However, the Board finds that there was no 
pending claim for service connection for PTSD prior to 
February 25, 2004.  

In his December 2004 NOD, the veteran suggests using the date 
of a VA examination on September 30, 1966 as the effective 
date for the grant of service connection.  However, the 
September 1966 VA examiner did not find that the veteran had 
any type of nervous or psychological condition.  According to 
the veteran's Board hearing testimony, during this time 
period, he sought help for his nervous condition from the 
Buffalo VAMC.  He testified there was an initial diagnosis 
(Transcript, pp. 18-19).  However, there is no documentary 
evidence, from either VA or private sources, to support the 
veteran's contention.  In any event, the Board notes that, 
while a record of VA examination or treatment could be 
accepted as an informal claim for benefits in connection with 
a request to reopen a previously denied service connection or 
a claim for increase (see 38 C.F.R. § 3.157), such is not the 
case with respect to an original claim for service 
connection.

Primarily, the veteran and his representative have asserted 
that the effective date of the grant of service connection 
for PTSD should be the date of his initial November 1966 
claim for service connection.  In this regard, they have 
indicated that, while the veteran may have initially claimed 
service connection for a nervous disability in 1966, he was 
actually claiming service connection for the symptoms of 
PTSD, a disorder that was not then recognized.  The Board 
understands the basic unstated premise that the 1966 claim 
could be construed to encompass all psychiatric disorders 
then present.  The veteran has further contended-in his 
statements and in testimony before the Board-that he did not 
want to seek a rating in 1966 as much as to get help for his 
psychological condition, which deteriorated in the 
intervening years.  

Regardless of the veteran's assertions and those of his 
representative, advanced on his behalf, the Board emphasizes 
that the veteran's original November 1966 claim for service 
connection was denied by the RO, in a January 1967 rating 
action, because the evidence did not then show any 
psychiatric condition.  Regardless of how the disorder was 
then claimed or characterized, and what the evidence did or 
did not show, the RO notified the veteran of this action and 
of his appellate rights by letter dated January 18, 1967.  
However, the veteran never initiated an appeal of that 
determination with the filing of a notice of disagreement.  
Therefore, the January 1967 rating decision is final.  See 38 
U.S.C.A.  § 7105; 38 C.F.R. 38 U.S.C.A. §§ 3.104, 20.302, 
20.1103.  

As the original November 1966 claim was finally resolved in 
January 1967, that claim cannot provide a basis for 
assignment of any earlier effective date.  The Board further 
notes that, while a finding of clear and unmistakable error 
(CUE) in the January 1967 could abrogate the finality of that 
determination (see 38 C.F.R. § 3.105), no such argument has 
been advanced by either the veteran or his representative.  
While, during the hearing, his service representative 
requested that the Board undertake a longitudinal review of 
the entire claims file, including of records that may not be 
found within the file, to determine if a diagnosis for battle 
fatigue or nervousness should have been found in 1966, which 
might permit an earlier effective date for the claim, no 
specific claim of CUE, or identification of any medical 
evidence to support such a finding, has been alleged.

As for the veteran's contention that his grant of service 
connection should at least be retroactive to when VA 
recognized PTSD as a disability-because PTSD was not a 
recognized disability when he was discharged from service and 
VA had denied his similar claim for service connection for a 
nervous disability-the Board finds that this argument is 
without legal merit.  The Board emphasizes that the 
applicable law and regulations clearly make it the veteran's 
responsibility to initiate a claim for service connection 
with VA if he seeks that benefit.  While VA does have a duty 
to assist a claimant in developing facts pertinent to a 
claim, it is the claimant who must bear the responsibility 
for coming forth with the submission of a claim for benefits 
under the laws administered by VA.  See 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  

The facts remain that, in this case, the veteran's original 
claim for psychiatric disability (then claimed as 
nervousness) was denied by rating action January 1967; that, 
because the veteran did not appeal that determination, the 
earlier claim was finally resolved in January 1967; and that 
no claim for service connection for any psychiatric 
disability was filed between the January 1967 denial and the 
February 2004 claim for service connection for PTSD that 
ultimately was granted. 

Inasmuch as there was no pending claim for service connection 
for PTSD prior to February 25, 2004, there is no legal basis 
for granting service connection for PTSD prior to this date.  
Rather, the governing legal authority makes clear that, under 
these circumstances, the effective date can be no earlier 
than that assigned.  See 38 U.S.C.A. § 5110(b)(1); 38 C.F.R.  
§§ 3.114, 3.400(b)(2)(i).  

The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by such authority.  
As, on these facts, no effective date for the grant of 
service connection for PTSD earlier than February 25, 2004 is 
assignable, the claim for an earlier effective date must be 
denied.  Where, as here, the law and not the evidence is 
dispositive, the matter on appeal must be terminated or 
denied as without legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  


ORDER

An effective date earlier than February 25, 2004, for the 
grant of service connection for PTSD is denied. 


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


